Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3-5, 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al. (USPGPub 2012/0025145).
Regarding claims 1 and 3, Tokumoto teaches providing a coating application unit (title and abstract) comprising a fluid applicator having a lengthwise applicator and a tip (Fig. 9) having a first face across the width of the applicator oriented at approximately 45 degrees from the lengthwise axis of the applicator (22) and wherein the applicator has a second face intersecting that face (the face horizontal to the coating plane) and wherein the device further comprises a rotation mechanism and a rotation control for rotating an object to be coated (abstract) and wherein means are provided to move the coating applicator in an axial direction relative to the objected to be coated [0018]. The teachings of Tokumoto are as shown above. Tokumoto fails to teach wherein the second surface is curved.  However, this would appear to be a mere change in shape of the surface of Tokumoto wherein the in the Court has long held that in the absence of a new and unexpected result arising from a newly provided shape for a prior art product, the claimed product is unpatentable over the prior art product of a different shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, the first and second faces intersect at about 45 degrees.
	Regarding claim 5, the second face intersects the first face at the very bottom of the first face.
Regarding claim 8, the slope of the second face relative to the first is inward as relates to the upper body of the coating applicator.
Regarding claim 9, the teachings of Tokumoto are as shown above.  Tokumoto fails to teach wherein the size of the second surface compared to the first meets the claim limitations.  However, the 
Regarding claim 21, Tokumoto teaches providing a coating application unit (title and abstract) comprising a fluid applicator having a lengthwise applicator and a tip (Fig. 9) having a first face across the width of the applicator oriented at approximately 45 degrees from the lengthwise axis of the applicator (22) and wherein the applicator has a second face intersecting that face (the face horizontal to the coating plane) and wherein the device further comprises a rotation mechanism and a rotation control for rotating an object to be coated (abstract) and wherein means are provided to move the coating applicator in an axial direction relative to the objected to be coated [0018]. The teachings of Tokumoto are as shown above. Tokumoto fails to teach wherein the second surface is at an oblique angle relative to the lengthwise direction of the applicator.  However, this would appear to be a mere change in shape of the surface of Tokumoto wherein the in the Court has long held that in the absence of a new and unexpected result arising from a newly provided shape for a prior art product, the claimed product is unpatentable over the prior art product of a different shape. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 22, Tokumoto teaches providing a coating application unit (title and abstract) comprising a fluid applicator having a lengthwise applicator and a tip (Fig. 9) having a first face across the width of the applicator oriented at approximately 45 degrees from the lengthwise axis of the applicator (22) and wherein the applicator has a second face intersecting that face (the face horizontal to the coating plane) and wherein the device further comprises a rotation mechanism and a rotation control for rotating an object to be coated (abstract) and wherein means are provided to move the .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al. (USPGPub 2012/0025145)  as applied to claims 1-5 and 8-9 above, and further in view of Chappa et al. (US9827401).
Regarding claim 6, the teachings of Tokumoto are as shown above.  Tokumoto fails to teach what the applicator tubing is made from nor does he teach what type of mechanism is used to supply fluid to the tubing of the applicator.  However, Chappa teaches that the tubing of coating applicators is known to be formed from polymers (claim 8) supplied by a pump mechanism (claim 6).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use polymeric tubing as the supply applicator of Tokumoto and a pump to provide fluid to the applicator of Tokumoto as guided by Chappa as a use of known materials and pumps to improve similar coating applicators in a similar way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Response to Arguments
	The applicant applies one primary argument to all rejections provided that relates to the change in shape proposed by the examiner for the end of the nozzle of the prior art.  The examiner argued that the applicant is merely claiming an altered end shape for the nozzle shape of Tokumoto while the applicant argues that Tokumoto teaches away from a perfectly flat and parallel-to-the-coating-surface 

9999Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717